Title: To James Madison from William Blackledge, 20 February 1809
From: Blackledge, William
To: Madison, James



Capitol February 20th: 1809

At the time I had the honor to meet you at the Presidents you expressed a desire to be informed whether Mr: Martin of Newbern if appointed a Judge of the New Orleans, or Mississippi Territories would accept of the appointment.  I am this day favored with his answer to a letter I wrote him directly after on the subject in which he authorizes me to State that he will accept of an appointment at either place but would prefer one New Orleans, not so much on account of the difference of Salary, as from his uninterrupted residence heretofore in mercantile towns.  As to the Spanish language Mr: Martin observes that he does not speak it, but can make himself understood, & that he can read and understand it almost as well as he does English, in which language he is  the author of several works, and has been honord by the Legislature of N Carolina in two instances with a revisal & Compilation of the Acts of the legislature of that State.  With the highest Respect I have the honor to be Sir Your Obliged & Obdt. Servt.

Wm. Blackledge

